DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed August 12, 2021 are received and entered.
2.	Claim 5 is amended.  Claims 1 – 5 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 5 are allowed over the prior art.

Response to Arguments / Amendment
5.	The rejections of claim 5 under 35 USC 101 and 112(b) are WITHDRAWN in view of the Amendment. 

Reasons for Allowance
6.	Claims 1 – 5 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Park et al. (U.S. Pub. 2018/0154774), Jones et al. (U.S. Pub. 2018/0074693), Touyama et al. (U.S. Pub. 2018/0032213), Comer, Jr. (U.S. Pub. 2013/0215029), Arnold et al. (U.S. Patent 10,705,629), Lee et al. (U.S. Pub. 2018/0370365), Togashi (U.S. Pub. 2020/0081557), Pesonen et al. (U.S. Pub. 2016/026262), Sung et al. (U.S. Pub. 2020/0189392), Lin et al. (U.S. Patent 10,635,200), and Uno (U.S. Pub. 2018/0024649).
Regarding claim 1, neither Park nor Jones nor Touyama nor Comer nor Arnold nor Lee nor Togashi nor Pesonen nor Sung nor Lin nor Uno teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“the touch panel is capable of detecting touch operation on the touch panel and rotation operation on the knob, and the display device with the touch panel further includes
a processing circuitry configured to disable detection by the touch panel of the touch operation on a related screen component that is the screen component related to an item to be operated by the rotation operation when the touch panel detects the knob rotation operation, and configured to disable detection by the touch panel of the rotation operation on the knob when the touch panel detects the touch operation on the related screen component.”
Regarding claim 5, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 4, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626